IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                October 25, 2007
                                No. 06-51447
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

JOEY KENNETH PRIDDY

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 4:06-CR-172-2


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Joey Kenneth Priddy appeals the 46-month sentence he received following
his guilty-plea conviction for theft of U.S. property, in violation of 18 U.S.C.
§ 641; transportation of ammunition by a convicted felon, in violation of
18 U.S.C. § 922(g) (1); and transportation of stolen property through interstate
commerce, in violation of 18 U.S.C. § 2314. Priddy argues that the four-level
enhancement that he received pursuant to U.S.S.G. § 2K2.1(b)(5) was error
because his possession of ammunition was not “in connection with” his other

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 06-51447

felony offenses as the ammunition was the object of and occurred
contemporaneously with the other two offenses to which he pleaded guilty. The
Government moves for summary affirmance on the ground that the argument
is foreclosed by United States v. Armstead, 114 F.3d 504, 511 (5th Cir. 1997).
Priddy concedes that his argument is foreclosed by Armstead but seeks to
preserve the issue for possible Supreme Court review.
     The § 2K2.1(b)(5) enhancement was appropriate in the instant case. See
Armstead, 114 F.3d at 511-13.      The Government’s motion for summary
affirmance is GRANTED, and the district court’s judgment is AFFIRMED. The
Government’s motion for extension of time to file a brief is DENIED.




                                      2